NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued November 16, 2021
                               Decided December 22, 2021

                                         Before

                    MICHAEL B. BRENNAN, Circuit Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

                    CANDACE JACKSON‐AKIWUMI, Circuit Judge

No. 21‐1104

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Indiana,
                                                  South Bend Division.
      v.
                                                  No. 3:20‐cr‐00006
RAPHEAL SEAY,
    Defendant‐Appellant.                          Jon E. DeGuilio,
                                                  Chief Judge.

                                         ORDER

       Rapheal Seay was convicted of a federal firearm offense and appeals the denial
of his motion to suppress evidence obtained from a traffic stop. Seay argues that the
police officer who stopped him neither saw the traffic infractions nor reasonably relied
on another officer’s observation of them. After an evidentiary hearing, the district court
found otherwise and, upon applying the so‐called collective‐knowledge doctrine,
denied Seay’s motion. We affirm.
No. 21‐1104                                                                           Page 2

                                              I

       On December 9, 2019, multiple members of a drug enforcement task force in
northwest Indiana conducted surveillance of Raphael Seay. Late that afternoon Officer
Kyle Shiparski saw Seay participate in what appeared to be a hand‐to‐hand drug
transaction, only to then drive away from the location and roll through two stop signs a
few minutes later. Officer Shiparski conveyed the information to other members of the
task force. Upon learning of the traffic infractions, Officer Matthew Babcock, who was
parked a couple of blocks away, pulled over Seay. Shortly thereafter Officer Willie
Henderson and others arrived at the stop. When one of the officers circled Seay’s car
with a drug‐sniffing dog, the dog alerted. The ensuing search of Seay’s car resulted in
the police recovering both a 9mm handgun and a loaded magazine. A pat down of Seay
turned up marijuana and paraphernalia. Upon being transported to the station house,
Seay agreed to talk to the officers and admitted to possessing the recovered contraband.

       Federal charges followed, and Seay moved to suppress the handgun recovered
from the search of his car. His motion focused on what he saw as inconsistencies in the
police paperwork—most especially, Officer Babcock’s reporting that he learned of the
stop‐sign violations not from Officer Shiparski but from Officer Henderson, another
member of the task force. Seay saw the contradiction between Officers Shiparski and
Babcock’s accounts as precluding application of the collective‐knowledge doctrine and
thereby negating any finding of probable cause to support the stop. Recognizing the
tension in the police officers’ accounts of who told who what, the district court held an
evidentiary hearing.

       Officer Shiparski testified consistent with his incident report that he notified
Officer Babcock of Seay’s traffic infractions. For his part, Officer Babcock testified that
the information in his written report—that Officer Henderson told him about Seay’s
running the stop signs—was likely mistaken and that, because many officers were
speaking over the same lines, he was uncertain who identified the violations and
requested the stop. At the hearing, all officers explained that they had been
communicating simultaneously by both radio and cell phone.

       The district court credited the officers’ accounts and denied Seay’s motion to
suppress. Applying the collective‐knowledge doctrine, the district court explained that
the information “supporting the probable cause needed to stop Mr. Seay’s vehicle was
communicated to the officers who made the stop” by “those with knowledge to support
probable cause for the stop.” From there the court found that “the hearing testimony of
the police officers was credible, consistent, and reasonably explained the inconsistency
No. 21‐1104                                                                           Page 3

in the officer[s’] police reports.” In the end, then, the district court found that probable
cause justified the car stop.

      Seay now appeals, challenging the district court’s denial of his motion to
suppress.

                                              II

                                              A

        Under the collective‐knowledge doctrine, an officer without personal knowledge
of facts justifying a car stop can nonetheless stop a suspect at the direction of an officer
who does possess knowledge sufficient to establish probable cause. See United States v.
Eymann, 962 F.3d 272, 283–84 (7th Cir. 2020). The requisite inquiry proceeds in three
steps: (1) the officer conducting the stop objectively relies on the information received;
(2) the officer providing the information personally knows the facts that supply the
required level of suspicion; and (3) the actual stop was no more intrusive than would
have been permissible for the officer requesting it. See United States v. Williams, 627 F.3d
247, 252–53 (7th Cir. 2010).

        We have never held that the doctrine requires the officer who conducted a car
stop to specify precisely which of his colleagues saw the traffic infraction and directed
the stop. Nor do we know of any other courts that have imposed any such clear‐chain‐
of‐knowledge requirement for the collective‐knowledge doctrine to apply. The
knowledge prong of the doctrine requires only a finding that an officer with first‐hand
knowledge sufficient to establish the requisite level of suspicion conveyed that
information to the officer effecting the seizure. Compare United States v. Hensley, 469
U.S. 221, 232 (1985) (holding suspicion for stop was conveyed through police flyer
though flyer did not name officer who originated the suspicion) with United States v.
Ellis, 499 F.3d 686, 690 (7th Cir. 2007) (declining to apply collective‐knowledge doctrine
without evidence that officers involved in the execution of a search communicated with
one another).

                                              B

       The district court’s analysis was right at every turn. Indeed, upon recognizing
the conflicts in the police paperwork, it did exactly what district courts should do by
holding a hearing, assessing credibility, making findings of fact, and reaching a legal
conclusion rooted in record evidence.
No. 21‐1104                                                                             Page 4

       We see no clear error in the district court’s finding that Officer Babcock learned
of Seay’s traffic violations from an officer who observed the infractions—Officer
Shiparski—and conducted the stop in response to receiving that information:

             Officer Shiparski credibly testified, the district court found, that he
              saw Seay run two stop signs on Elm Street and based on that
              observation, asked Officer Babcock to conduct a stop.

             Officer Babcock testified that, within minutes of receiving that
              information from one of his colleagues, he pulled Seay over for
              rolling a couple of stop signs on Elm Street.

       The combination of these facts amply supported the district court’s finding and
denial of Seay’s motion to suppress.

        Because Seay does not challenge any other aspect of the ensuing search, the
district court properly denied the motion to dismiss.

       For these reasons, we AFFIRM.